Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 C.F.R. § 1.114 and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 C.F.R. § 1.114 and prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicant’s submission filed on May 24, 2021 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on May 24, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 12 are now amended.
Claims 11 and 20 are now cancelled.
Claims 1, 2, 4–10, 12, 13, 15–19, 22, and 23 are pending in the application. 
In the Final Office Action, the Examiner rejected claims 1-2, 6-10, 12-13, 17-19, and 22-23 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lin (U.S. Pub. No. 2011/0191679) in view of Andrew (U.S. Pub. No. 2010/0303440) and Mukherjee (U.S. Patent No. 8,391,370). 
Therefore, in order to comply with obviousness requirement of the Patent Act (35 U.S.C. § 103), the Applicant narrowed the scope of the independent claims 
The amendment necessitates new grounds of rejection that are set forth herein. Accordingly, the request for an allowance of claims (Response 9) is respectfully denied.
PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/547,651, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application is deficient with respect to the now-claimed subject matter for the same reasons that the present specification is deficient under 35 U.S.C. § 112, first paragraph set forth in the rejection below.

CLAIM REJECTIONS – 35 U.S.C. § 112
I.	CLAIMS 1, 2, 4–10, 12, 13, 15–19, 22, AND 23 RECITE NEW MATTER.
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4–10, 12, 13, 15–19, 22, and 23 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The specification fails to disclose a method where receiving a single “navigation selection for a first selected portion of the first streaming video file” “caus[es] a playback engine to navigate to the first selected portion of the first streaming video,” yet somehow also “caus[es] the playback engine to navigate to a different portion of the first streaming video file.” 
two features that the specification fails to disclose. First, the specification fails to disclose a single navigation selection causing the playback engine to act twice by navigating to the first selected portion and subsequently navigate to the different portion. Second, irrespective of how many times the playback engine acts, the specification also fails to disclose a navigation selection for a first selected portion that causes the playback engine “to navigate to a different portion of the first streaming video file,” i.e., some portion other than the portion that the user selected.
The Applicant alleges that support for the amendment “can be found at least in Figures 1, 3, and ¶ [0030] of the Application, as originally filed.” (Response 7). While the Examiner agrees that the last three sentences of paragraph 30 disclose the amendments on lines 3–5 and 12–14 of claim 1, none of these sections disclose the two missing features described in the above paragraph as now recited at the end of the claim.
In addition to the portion cited by the Applicant, the Examiner also considered whether original claim 11 provides support for the new matter now added to claim 1, since the present amendment apparently attempts to roll-up the limitations of claim 11 into claim 1, albeit erroneously. Original Claim 11 begins with the words “prior to,” and thus, all of its steps are understood to occur “prior to receiving the representative video file,” including the second step recited on line 5 of claim 11. Any other reading would be inconsistent with paragraph 30 of the specification and with the provisional application, both of which contemplate receiving the initial representative video file solely to enable immediate navigation instead of needing to wait for the second representative video file. Under a broadest reasonable interpretation, claims must not be given a meaning that is inconsistent with the specification. MPEP § 2111.01(I.).
In contrast, the amendment to claim 1 requires us to fully download both representative videos before receiving and/or effecting any navigation therein. In other words, the Applicant’s amendment to claim 1 impermissibly splits the first step of claim 11 and the second step of claim 11 across the rest of the body of claim 1.

Claims 2, 4–10, 22, and 23
Every claim that depends from claim 1 inherits the new matter of their parent claim, and therefore, they are all rejected under 35 U.S.C. § 112, first paragraph. 
Claim 12
Claim 12 recites the same new matter that claim 1 recites, and is therefore rejected for the same reason.
Claims 13 and 15–19
Every claim that depends from claim 12 inherits the new matter of their parent claim, and therefore, they are all rejected under 35 U.S.C. § 112, first paragraph. 
II.	CLAIMS 1, 2, 4–10, 12, 13, 15–19, 22, AND 23 ARE INDEFINITE.
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4–10, 12, 13, 15–19, 22, and 23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1
A claim can be indefinite when it recites two or more elements and then subsequently refers back to “the” element, creating a question as to which of the two elements provides the antecedent basis. See MPEP § 2173.05(e) (“if two different levers are recited earlier in the claim, the recitation of ‘said lever’ in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).
Claim 1 is indefinite for this reason. It recites “a first streaming video file” on lines 3–4, and recites another instance of “a first streaming video file” on line 6, but then refers only to “the streaming video file” throughout the rest of the claim (e.g., lines 8–11), creating a question as to which of the two earlier-recited first streaming video files is intended.
Consequently, the unclear antecedent basis for “the streaming video file” renders claim 1 indefinite.
Claims 2, 4–10, 22, and 23
Every claim that depends from claim 1 is indefinite by virtue of inheriting the indefinite elements of their parent claim.
Claim 12
Claim 12 recites “a first streaming video file” on line 4–5, and recites another instance of “a first streaming video file” on line 7, but then refers only to “the streaming video file” throughout the rest of the claim, creating a question as to which of the two earlier-recited first streaming video files is intended.
Consequently, the unclear antecedent basis for “the streaming video file” renders claim 12 indefinite.
Claims 13 and 15–19
Every claim that depends from claim 12 is indefinite by virtue of inheriting the indefinite elements of their parent claim.
OTHER PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2007/0056000 A1 appears to disclose the feature described in the last three sentences of paragraph 30 of the disclosure. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142